Third District Court of Appeal
                               State of Florida

                      Opinion filed December 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-1252
                       Lower Tribunal No. 16-32717
                          ________________


                    JPMorgan Chase Bank, N.A.,
                                  Appellant,

                                     vs.

                          Jorge Llovet, et al.,
                                 Appellees.



       An Appeal from the Circuit Court for Miami-Dade County, David C.
Miller, Judge.

     León Cosgrove, LLP, and Derek E. León, Andrew B. Boese, and John
R. Byrne, for appellant.

     Jacobs Legal, PLLC, and Bruce Jacobs, for appellee Jorge Llovet.


Before EMAS, LOGUE and HENDON, JJ.

     PER CURIAM.
     JPMorgan Chase Bank, N.A., a non-party to the litigation below, seeks

review of the denial of its motion for a protective order from post-judgment

discovery pursuant to a subpoena. In a companion proceeding before this

Court, stemming from the same case, and involving the same parties,

lawyers, and issue, but a different subpoena, we reversed an order denying

JPMorgan Chase’s motion for a protective order since “Llovet is barred from

re-opening discovery post-judgment because the discovery he now seeks

could have been requested pre-judgment.” JPMorgan Chase Bank, N.A. v.

Llovet, No. 3D19-1118, 2021 WL 5347435, at *3 (Fla. 3d DCA Nov. 17,

2021). For the same reason, we reverse the order under review and remand

for further proceedings.

     Reversed and remanded.




                                     2